Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to define that the deposition surface comprises an intermediate portion in a radially inner position with respect to the two terminal portions which have axially inner edges overlapping with the intermediate portion, with support coming from paragraph [118] of the specification and the figures.  This new language is however indefinite and confusing as it is not seen how terminal portions of the “deposition surface” could be overlapping with the intermediate portion of the “deposition surface.”  In other words, since the “deposition surface” is the outer surface of the drum that can accept deposited tire components, the deposition surface itself could not overlap as any underlying overlapped part would then be covered and not be a deposition surface.  Note that paragraph [118] defines that the “central section” (11) is axially fit in a radially inner position (and thus overlaps) with respect to the “half-parts” (12), not that the “intermediate portion” (11a) is in a radially inner position or overlapping with respect to the “terminal portions” (12a).  It is suggested that for example line 2 of claim 1 additionally define that the drum comprises a central section axially interposed between two half-parts to define the cylindrical deposition surface which would then allow inclusion of a specific reference to the radially inner/overlapping relationship between the central section and half-parts (instead of the portions of the deposition surface) to be defined and then later in the claim also indicate that the terminal portions are “defined by the half-parts” and the intermediate portion is “defined by the central section,” all as described especially in paragraphs [115]-[118] of the specification, so as to avoid this rejection in a manner that more closely follows the original disclosure.
	Along the same lines, in new claim 18, the reference to the terminal portions being movable to increase overlapping between terminal and intermediate portions (of the deposition surface) is likewise indefinite as consistent with the original disclosure, it is not the portions of the deposition surface that overlap but rather it is the portions of the drum (central section (11) and half-parts (12)) that are movable and overlap.  As such, to avoid this rejection in a manner that more closely follows the original disclosure, it is suggested that the slidable engagement between the central section and half-parts which would increase overlapping with axial approach as defined especially in paragraph [118] of the specification be referenced in claim 18 instead of the current reference to the portions of the deposition surface in this claim.
New claims 19 and 20 likewise are indefinite in their reference to overlapping regions of the “deposition surface” as the deposition surface itself is not what is overlapped and as such, amendments consistent with those described above and the original disclosure would be suggested.  Also, it is noted that claim 19 is grammatically awkward and confusing in the reference to “radially externally the intermediate portion” and “between a respective among…”

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini et al. (US 2011/0072664) taken in view of Fabris et al. (US 5,116,449).
	This rejection is maintained for substantially the reasons set forth in the last office action.  As to the amendments to claim 1, a drum configured to include a groove as suggested by Fabris has a substantially cylindrical deposition surface and an intermediate portion of the deposition surface is radially inner with respect to terminal portions thereof (since it would be of smaller diameter at the groove).  As to the overlapping between axially inner edges of terminal portions and the intermediate portion, for reasons detailed above, this requirement is indefinite and difficult to interpret since if a part of the deposition surface is overlapped by another part of the drum, then it would no longer be a deposition surface.  In any event, portions of the deposition surface that “overlap” can seemingly be defined following the Fabris teachings as for example an “intermediate portion” of the deposition surface could be said to overlap at the point where it meets the terminal portions or alternatively, following the fig. 15 embodiment in Fabris, an intermediate deposition surface 61c has a widthwise dimension which overlaps with that of the terminal portions. 
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Reading claim 18 as requiring that the half-parts (that define the terminal portions) are slidably engaged and thus movable with respect to the central section (that defines the intermediate portion) to axially approach and thereby increase the extent of overlapping between the central section and half-parts, and assuming that claim 1 is also amended consistent with the suggestions noted in the 112 rejection, then such a claim would be allowable over the closest prior art as Fabris suggests a tapered groove in a solid drum piece and would therefore not suggest or render obvious an apparatus as defined in claim 1 with these additional features of claim 18.
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive at least as regards the remaining prior art and new 112 rejections.  The previous rejection over Mancini and 112 rejections have however been withdrawn in view applicant’s response and amendments to the claims.  As to the remaining prior art rejection, the arguments stress the new overlapping language but again, this language is indefinite as detailed above and further in any event, the claim 1 amended language is also still considered to be met by the applied references for the reasons detailed in the statement of rejection.  Note, however that new claim 18, if amended (along with claim 1) to overcome the 112 rejections consistent with the original disclosure in generally the manner suggested, would be allowable over the closest prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
October 19, 2022